Name: Council DecisionÃ 2014/728/CFSP of 20 October 2014 amending DecisionÃ 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international affairs;  Africa
 Date Published: 2014-10-21

 21.10.2014 EN Official Journal of the European Union L 301/33 COUNCIL DECISION 2014/728/CFSP of 20 October 2014 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/638/CFSP (1). (2) On the basis of a review of Decision 2010/638/CFSP, the restrictive measures should be extended until 27 October 2015. (3) Decision 2010/638/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/638/CFSP is amended as follows: In Article 8, paragraph 2 is replaced by the following: 2. This Decision shall apply until 27 October 2015. It shall be kept under constant review. It shall be renewed or amended, as appropriate, if the Council deems that its objectives have not been met. . Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 October 2014. For the Council The President C. ASHTON (1) Council Decision 2010/638/CFSP of 25 October 2010 concerning restrictive measures against the Republic of Guinea (OJ L 280, 26.10.2010, p. 10).